Order entered December 6, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00900-CV
                                      No. 05-17-00901-CV
                                      No. 05-17-00902-CV
                                      No. 05-17-00903-CV

                              TERRY C. SHELTON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
         Trial Court Cause Nos. F09-20518, F09-73040, F10-21198, and F10-55874

                                           ORDER
       Before the Court is the December 1, 2017 letter of Sasha S. Brooks, Official Court

Reporter for the 291st Judicial District Court.       Ms. Brooks informs us that the reporter

responsible for the requested reporter’s record in this appeal is Peri Wood, “who would have

been the court reporter in 2009 for the 291st Judicial District Court.” Ms. Brooks further informs

us she emailed Ms. Wood “over a month ago” but has not received a response.

       This appeal has been pending since August 2017 and cannot move forward without the

reporter’s record. Accordingly, we ORDER Ms. Wood to file the reporter’s record, as requested

by appellant in his September 7, 2017 “designation of record on appeal” filed with the trial court
clerk, no later than January 4, 2018. As appellant filed with the trial court clerk an “application

to proceed in forma pauperis” on March 8, 2017, the record shall be prepared without payment of

costs.

         We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Stephanie Mitchell, Presiding Judge of the 291st Judicial District Court; Ms. Brooks; Ms. Wood;

and the parties.

                                                     /s/    CRAIG STODDART
                                                            JUSTICE